                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION

 JUSTIN PAUL SULZNER, CHRISTIAN                          No. 20-CV-61 CJW-MAR
 CONGREGATION OF JEHOVAH’S
 WITNESSES, and WATCHTOWER
 BIBLE & TRACT SOCIETY, INC.,
                                                                  ORDER
               Plaintiffs,
 vs.

 UNITED STATES INTELLIGENCE
 AGENCY,

               Defendant.
                             ____________________________


                                  I.     BACKGROUND
       This matter is before the Court on plaintiff Justin Sulzner’s (plaintiff) pro se
complaint. (Doc. 1). In his complaint, brought under Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), plaintiff alleges that the
“United States Intelligence Agency” is conspiring to subvert and overtake the two
religious organizations he lists as co-plaintiffs. Plaintiff has also filed a motion to proceed
in forma pauperis (Doc. 2), a motion to appoint counsel (Doc. 3), a second motion to
appoint counsel (Doc. 6), a motion for a preliminary injunction (Doc. 7), a pro se motion
for service (Doc. 11), a pro se motion for a status conference (Doc. 12), and a second
pro se motion for status conference (Doc. 15).
       For the following reasons, the Court grants plaintiff’s motion to proceed in forma
pauperis, but dismisses his complaint with prejudice and denies all other motions.




       Case 1:20-cv-00061-CJW-MAR Document 16 Filed 09/03/20 Page 1 of 6
               II.     MOTIONS TO PROCEED IN FORMA PAUPERIS
       Plaintiff did not pay the $400 filing fee and has instead filed a motion to proceed
in forma pauperis.1 In order for a court to authorize the commencement of an action
without the prepayment of the filing fee, a person must submit an affidavit that includes
a statement of all the assets the person possesses. 28 U.S.C. § 1915(a)(1). Additionally,
“[s]uch affidavit shall state the nature of the action, defense or appeal and affiant’s belief
that the person is entitled to redress.” Id. In his filing, plaintiff states he has no income
and few assets. Accordingly, his motion to proceed in forma pauperis (Doc. 2) is
granted. The Clerk of Court is directed to consider the complaint (Doc. 1) as filed
without the prepayment of fees.2
                          III.   INITIAL REVIEW STANDARD
       There is some debate about a court’s ability to dismiss, preservice, a meritless
case filed by a non-prisoner. When a court allows a prisoner to proceed in forma
pauperis, there is clear statutory authorization to conduct an “initial review” to see
whether the claim is viable. 28 U.S.C. § 1915A. Neither Section 1915 nor Section
1915A, however, explicitly authorizes a court to conduct an initial review in non-prisoner
cases. Johnson v. Bloomington Police, 193 F. Supp. 3d 1020, 1023 (D. Minn. 2016)
(citing Porter v. Fox, 99 F.3d 271, 273 (8th Cir. 1996)). Nevertheless, even in the case
of a non-prisoner plaintiff, a court may dismiss a filing if it is clearly frivolous. Id.
Frivolousness is a higher standard than mere failure to state a claim under the Federal

1
 This includes the $350 filing fee required by 28 U.S.C. § 1914(a) and the additional $50.00
administrative fee required when filing civil actions. See 28 U.S.C. § 1914, Judicial Conference
Schedule of Fees, No. 14 (“Administrative fee for filing a civil action, suit, or proceeding in a
district court, $50. . .”).
2
  The religious organization plaintiffs did not pay the filing fee or file a motion to proceed
in forma pauperis. Nevertheless, because the claims in this case fail for the reasons
discussed below, and there is no indication those plaintiffs are properly represented in
this case, the Court need not further address the filing fee issue.


                                               2


      Case 1:20-cv-00061-CJW-MAR Document 16 Filed 09/03/20 Page 2 of 6
Rules of Civil Procedure. “[A] complaint, containing as it does both factual allegations
and legal conclusions, is frivolous where it lacks an arguable basis either in law or in
fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). Additionally, Section 1915 states
that a court may dismiss, at any time, an in forma pauperis case that fails to state a claim
under the Federal Rules of Civil Procedure. See 28 U.S.C. § 1915(e)(2)(B)(ii); Benter
v. Iowa, Dep’t of Transp., 221 Fed. App’x 471 (8th Cir. 2007) (unpublished).
Accordingly, many courts, including this Court, rely on Section 1915(e)(2) to dismiss,
preservice, in forma pauperis complaints that clearly fail to state cognizable claims.
                                     IV.    ANALYSIS
       A.     Standards
              1.     Bivens Standard
       Giving plaintiff’s filings the most generous possible construction, he seems to be
alleging that a federal government agency is violating his civil rights by infiltrating and
overtaking the church of which he is a member. Plaintiff indicates he is bringing this
claim under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971).
       As a general rule, Bivens claims and § 1983 claims are almost identical and
       involve the same analysis. See Gordon, 168 F.3d at 1113 (“An action under
       Bivens is almost identical to an action under section 1983, except that the
       former is maintained against federal officials while the latter is against state
       officials.” (citation omitted)); Duffy v. Wolle, 123 F.3d 1026, 1037 (8th
       Cir. 1997) (recognizing that the § 1983 body of law applies to Bivens
       actions).

Solomon v. Petray, 795 F.3d 777, 789 n.7 (8th Cir. 2015); see also Wright v. United
States, 813 F.3d 689, 695 (8th Cir. 2015) (applying excessive force standards in a Bivens
action against the US Marshals Service).




                                              3


     Case 1:20-cv-00061-CJW-MAR Document 16 Filed 09/03/20 Page 3 of 6
       Title 42, United States Code, Section 1983 provides, in relevant part:
       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory . . . subjects, or causes to be
       subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . .
Section 1983 was designed to provide a “broad remedy for violations of federally
protected civil rights.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 685 (1978).
Nevertheless, Section 1983 provides no substantive rights. See Albright v. Oliver, 510
U.S. 266, 271 (1994); Graham v. Conner, 490 U.S. 386, 393-94 (1989); Chapman v.
Houston Welfare Rights Org., 441 U.S. 600, 617 (1979). “One cannot go into court and
claim a ‘violation of [42 U.S.C.] § 1983’ — for [42 U.S.C.] § 1983 by itself does not
protect anyone against anything.” Chapman, 441 U.S. at 617. Rather, 42 U.S.C. § 1983
provides a remedy for violations of all “rights, privileges, or immunities secured by the
Constitution and laws [of the United States].” 42 U.S.C. § 1983; see also Albright, 510
U.S. at 271 (stating that Section 1983 “merely provides a method for vindicating federal
rights elsewhere conferred.”); Graham, 490 U.S. at 393-94 (same); Maine v. Thiboutot,
448 U.S. 1, 4 (1980) (“Constitution and laws” means Section 1983 provides remedies
for violations of rights created by federal statute, as well as those created by the
Constitution.). To state a claim under Section 1983, a plaintiff must establish: (1) the
violation of a right secured by the Constitution or laws of the United States and (2) the
alleged deprivation of that right was committed by a person acting under color of state
law. See West v. Atkins, 487 U.S. 42, 48 (1988).
       B.     Plaintiff’s Complaint
       Plaintiff’s theory is that the “United States Intelligence Agency” has been putting
agents into the religious organizations he listed as co-plaintiffs, initially for the purpose



                                             4


      Case 1:20-cv-00061-CJW-MAR Document 16 Filed 09/03/20 Page 4 of 6
of investigating those organizations, and subsequently for the purpose of controlling and
ultimately eliminating them. Plaintiff maintains that he has uncovered this plot through
Freedom of Information Act requests.
       Plaintiff’s complaint fails for several reasons. First, there is no indication that
plaintiff is an attorney, or would otherwise have authority to prosecute this case on behalf
of the other plaintiffs, as, generally, a pro se plaintiff cannot represent the interests of
third parties. See Rodriguez v. Eastman Kodak Co., 88 Fed. App’x 470, 471 (2d Cir.
2004); see also Crozier v. Westside Cmty. Sch. District et al., --- F.3d ----, 2020 WL
5223512, at *3 (8th Cir. 2020) (stating that in a Section 1983 case, pro se parents cannot
represent the interests of their minor child). Second, plaintiff has not identified any
individual defendants. “Because vicarious liability is inapplicable to Bivens and § 1983
suits, a plaintiff must plead that each Government-official defendant, through the
official's own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556
U.S. 662, 676 (2009). Thus, plaintiff’s complaint is deficient and must be denied.3
Third, plaintiff’s complaint fails to include a “short and plain statement of the claim
showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Generally, pro
se filings are held to lower standards than pleadings filed by attorneys. Jackson v. Nixon,
747 F.3d 537, 541 (8th Cir. 2014). Nevertheless, even under the most generous pleading
standard, plaintiff’s complaint, and his other filings, are simply unsupported conclusions
that this (for lack of a better term) conspiracy exists, and the filings are completely devoid
of any indication that plaintiff would, individually, be entitled to relief even if the




3
 Plaintiff states that he is in fact bringing this case against individual government officers. Yet,
he has not made any allegations related to any individual actions. Rather, he refers only to
unspecific, collective, group activity. Accordingly, he has failed to comply with the standard
articulated above.


                                                 5


      Case 1:20-cv-00061-CJW-MAR Document 16 Filed 09/03/20 Page 5 of 6
allegations are true. Accordingly, plaintiff has failed to state a claim for which relief can
be granted.
                                  V.     CONCLUSION
       For the reasons set out above:
       1.     Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is granted. The
              Clerk of Court is directed to consider the complaint (Doc. 1) as filed without
              the prepayment of fees.
       2.     After initial review, the complaint is denied for the reasons set out above.
              Accordingly, this case is dismissed with prejudice.
       3.     Plaintiff’s remaining motions (Docs. 3, 6, 7, 11, 12 and 15) are denied as
              moot.
       IT IS SO ORDERED this 3rd day of September, 2020.



                                          ___________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                             6


      Case 1:20-cv-00061-CJW-MAR Document 16 Filed 09/03/20 Page 6 of 6
